 In the Matter of ALBERS SUPER MARKETS, INC.andWAREHOUSEMEN'SUNION, LOCAL No. 661, AFFILIATED WITH INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. L.Case No. 9-R-1952.-Decided April 4, 1946Messrs.John C. Dempsey, A. J. Long, Jr.,andM. W. Griesbaum,of Cincinnati,Ohio,for the Company.Messrs. J. W. BrownandJack L. McCain,of Cincinnati,Ohio, forthe Union.Mr. Conrad A. Wickham, Jr.,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Warehousemen's Union, Local No.661, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. L., herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Albers Super Markets,Inc., Cincinnati, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Allen Sinsheimer, Trial Examiner.The hearing was held atCincinnati, Ohio, on January 25, 1946. The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is an Ohio corporation with its principal office andplace of business in Cincinnati. Ohio. It is engaged in the retail mer-chandising, warehousing, and processing of groceries and relatedproducts.These proceedings are concerned with the receiving, ware-housing and food processing operations of the Company in Cincinnati,CT N. L. R. B., No. 4.67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom which merchandise is distributed to 20) of the Company's retailstores in the greater Cincinnati area, both in Ohio and Kentucky.During the past year the Company's total purchases of meats andgroceries exceeded $15,000,000, approximately 90 percent of whichwas shipped to the Cincinnati warehouse from outside the State ofOhio.During the same period the total sales of the Company's retailstores exceeded $22,000,000, such merchandise being delivered fromitsCincinnati warehouse to its various retail stores, approximately25 percent thereof being delivered to stores in the Commonwealth ofKentucky.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDWarehousembn's Union, Local No. 661, is a labor organization,affiliated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. L., admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusivebargainingrepresentative of the Company's employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of theemployees whom it seeks to represent in this proceeding.'We find that a question affecting commerce hasarisen concerningthe representation of employees of the Company, within themeaningof Section9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT; THEDETERMINATION OF REPRESENTATIVESThe operations involved in the present proceeding are the Com-pany's warehouse, its repack or manufacturing department, and partof its accounting department.All operations are located in threebuildings in Cincinnati which constitute the entire warehouse andrepacking group and house the controller's and other offices.Thewarehouse and repack departments are under separate superintend-ents,while the accounting department, which exercises supervisionover the Company's receivers, is under the controller.Because therefrigeration equipment is located in the warehouse, the egg candlingdepartment, which is really a part of the repack department, is lo-cated in the warehouse and under its superintendent.A bakery lo-IThe FieldExaminer reportedthat the Unionsubmitted 12 authorization cards, allof which bearthe names of employees appearing on a listsubmittedby the Company, andthat these were 37 employees in the unit requested in the petition ALBERS SUPERMARKETS, INC.69cated in the repack department, though concededly not a part thereof,is under the supervision of the repack superintendent.The Union is already the bargaining representative of the Com-pany's approximately 90 warehouse employees by virtue of an exist-ing contract, and has acted in this capacity since 1937.2 It now seeksto add to the existing unit a group consisting of all the employees inthe repack department, plus the Company's receivers (listed on theCompany's records as "receiving audit clerks"), but excluding super-visory and clerical employees.The Company agrees that the em-ployees of the repack department would constitute a proper additionto the warehousemen's unit, but opposes the inclusion of the receivers,since they come under the cognizance and supervision of the account-ing department rather than the warehouse.The functions of the repack department include the repacking ofcertain foodstuffs and roasting coffee. Its employees include stock-men, packers, a coffee roaster and a bag-machine operator. The partiesagree that employees engaged in egg candling are functionally partof this department, but that the bakery employees should not be in-cluded in any voting group set up in this proceeding because they arerepresented by a separate union.Accordingly, they agree that theemployees enumerated, exclusive of those in the bakery, should prop-erly be included in the bargaining unit, but that the repack superin-tendent and the repack forelady should be excluded as supervisors.We find, in accordance with the agreement of the parties, that theseemployees may be added to the existing unit if they so desire, and weshall direct an election for the purpose of determining their desires inthe matter.The only contested employees are the six receivers in the Company'saccounting department.These employees work out of small offices onthe docks checking incoming shipments as to quantity, condition ofthe seals, and condition of the actual merchandise if it is of a perish-able nature. Inspection of perishables is performed either by the chiefreceiver, who the parties agree should be excluded as a supervisor, orby a receiver who is also known as a "produce inspector" and who hasauthority to reject perishable merchandise which he considers unsuit-able.The receivers work alongside the unloaders, who are in the exist-ing warehouse unit, listing and totaling the items of the incoming ship-ments.Their lists are subsequently submitted to the main office to bechecked against the invoice by an invoice audit clerk.Although theymay occasionally perform manual work, this is infrequent.They per-form their duties solely tinder orders from the accounting departmentand are paid on a weekly salary basis.2Under this contract the Union represents "All employees of the employer engaged inthe handling,loading or unloading of freight or merchandise on docks or warehouses ofthe employer, excepting supervisory employees, and further excepting office employees orother employees not properly tinder the jurisdiction of the Union." 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was considerable dispute at the hearing as to whether or notreceivers were intended to be covered by the existing contract. Itappears that they came under the supervision of the warehouse super-intendent until a few years ago, at which time they were transferredto the controller's office, with alleged changes in their duties.Never-theless, their duties appear to be quite similar to those of checkers,who are under the warehouse superintendent and are part of the pres-ent bargaining unit.Checkers compare orders which have been filledby order-runners with the order-lists submitted by the Company'sstores to insure proper delivery.They make no check as to the con-dition of perishables.They may occasionally perform manual workin a slightly greater degree than receivers.Receivers are paid slightlymore than checkers, and checkers slightly more than order-runners,the latter two classifications being paid on an hourly basis.It appearsthat, in some instances,order-runners may be promoted to checkers,and thence to receivers, or even directly to receivers.Three of thepresent six receivers were promoted directly from order-runners totheir present positions,while the other three were secured from outsidesources.There was also some question as to whether or not receiverswere ever required to be members of the Union. The evidence indicatesthat some were and some were not.The Company contends that the receivers cannot properly be in-cluded in the bargaining unit inasmuch as their duties essentiallyconstitute the auditing of the vendor for the accounting department,to which department they are solely responsible; that the warehousehas no control over their activities ; and that there is no regular chan-nel of promotion from the warehouse to receiver,but that receivers areprocured from any source which provides men with the peculiarknowledge of merchandise required to perform receivers' work.Conceding that the Company's argumentscarrysomeweight, itnevertheless appearsthatthe duties of receivers are so similar innature to those of checkers,and are so closely associated with the workof other warehouse workers, that there is a definite community ofinterest among all these employees.For this reason, although wedo not regard them as part of the repack-employee class, we think thatthe receivers may, as a group, be added to the existing warehouse unitfor purposes of collective bargaining if such is their desire.We will,therefore, provide for a separate election in which they too may indi-cate their desires in this regard.We shall therefore direct that the question concerning representa-tion which has arisen be resolved by separate elections by secret ballotamong the Company's employees, excluding, in addition to those spe-cifically noted below, all office clerical employees, supervisors, assist-ant supervisors, and any other supervisory employees with the author-ity to hire, promote, discharge, discipline, or otherwise effect changes ALBERS SUPERMARKETS, INC.71in the status of employees, or effectively recommend such action, asconstituted in the following two voting groups :(1)All the employees of the Company's repack departmentat Cincinnati, Ohio, including the stockmen, packers, egg candlers,coffee roaster and bag-machine operator, but excluding the su-perintendent and the forelady of the said department;(2)All the receiving audit clerks employed in the Company'saccounting department at Cincinnati, Ohio, excluding the chiefreceiving audit clerk of the department.The employees in the above groups eligible to vote in these electionswill be those who were employed during the pay-roll period imme-diately preceding the date of the Direction of Elections herein, subjectto the limitations and additions set forth in the Direction. In theevent that the employees in either, or both, of the above groups selectthe Union as their collective bargaining representative, that organiza-tion may bargain for them together with, and as an integral part of, theunit of warehouse employees for which the Union is presently thebargaining representative.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDmEcTEo that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Albers Super Mar-kets, Inc., Concinnati, Ohio, elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in eachof the two voting groups as set forth above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, to determine whetheror not they desire to be represented by Warehousemen's Union, LocalNo. 661, affiliated with the International Brotherhood of Teamsters,Chauffers, Warehousemen and Helpers of America, A. F. L., for thepurposes of collective bargaining.